Eaton Vance AMT-Free Municipal Income Fund Class A Shares - ETMBX Class B Shares - EBMBX Class C Shares - ECMBX Class I Shares - EVMBX A diversified fund seeking income exempt from both federal income tax and the alternative minimum tax Prospectus Dated May 1, 2010 as revised February 17, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 6 Investment Objective 2 Management and Organization 7 Fees and Expenses of the Fund 2 Valuing Shares 7 Portfolio Turnover 2 Purchasing Shares 8 Principal Investment Strategies 2 Sales Charges 11 Principal Risks 3 Redeeming Shares 13 Performance 4 Shareholder Account Features 14 Management 5 Additional Tax Information 15 Purchase and Sale of Fund Shares 5 Financial Highlights 16 Tax Information 5 Payments to Broker-Dealers and Other Financial Intermediaries 5 This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax. Fees and Expenses of the Fund This table describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 11 of this Prospectus and page 21 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.
